MAINE SUPREME JUDICIAL COURT                                         Reporter of Decisions
Decision: 2015 ME 72
Docket:   Pen-14-338
Argued:   April 8, 2015
Decided:  June 9, 2015

Panel:          ALEXANDER, GORMAN, JABAR, HJELM, and CLIFFORD, JJ.



                                   STATE OF MAINE

                                           v.

                               DANIELLE A. BECKWITH

HJELM, J.

         [¶1]     Danielle Beckwith appeals from a judgment of conviction for

attempted theft by deception (Class D), 17-A M.R.S. §§ 152(1)(D), 354(1)(B)(4)

(2014) and two counts of tampering with public records or information (Class D),

17-A M.R.S. § 456(1)(A) (2014), entered in the trial court (Romei, J.) after a bench

trial.    Beckwith argues that her conduct did not constitute a violation of

17-A M.R.S. § 456(1)(A) as interpreted in State v. Spaulding, 1998 ME 29,

707 A.2d 378, and that the evidence was insufficient to convict her of any of the

charges. For the reasons stated below, we overrule Spaulding in part and affirm

the judgment.

                                   I. BACKGROUND

         [¶2] “Viewing the evidence admitted at trial in the light most favorable to

the State, the [fact-finder] could rationally have found the following facts beyond a
2

reasonable doubt.” State v. Troy, 2014 ME 9, ¶ 3, 86 A.3d 591 (quotation marks

omitted).

        [¶3] From 1990 to 1995 and again from 2005 until her termination in 2012,

Beckwith worked for the Maine Judicial Branch Office of Transcript Production

(Office), which coordinates the production of transcripts of court proceedings.1 In

2007, Beckwith became the Office’s supervisor, which, among other things, made

her responsible for approving refunds for overpayment for transcripts. She held

that position at the time of the incident giving rise to this case.

        [¶4] When the Office receives a transcript order, a staff member estimates

the cost of the transcript, which must be paid in full before the work begins. This

information is entered in a database, an index, and a logbook. The estimated cost

for the transcript is rounded up so that the deposit usually exceeds the actual cost.

As a result of this practice, the requesting party is typically entitled to a refund

after the transcript is completed. When the transcript has been produced and the

actual cost has been determined, the Office’s supervisor completes and signs a

form authorizing the refund and submits it to the Judicial Department’s Revenue

Manager for approval. As long as the form is signed by a supervisor, the Revenue

Manager approves the refund. The Office of the State Controller issues the refund


    1
     The Office had different names at different times during Beckwith’s employment and is now called
“The Office of Transcript Operations and Projects.”
                                                                                             3

check and mails it to the Office of Transcript Production, which then mails it to the

party who is due the refund. The information documenting the order, including the

case name, the docket number, the case type, the reason for the order, the contact

information for the ordering party, as well as the payment and refund information,

is entered in the database form.

        [¶5] On October 17, 2012, a Production Associate in the Office opened the

daily mail and found a transcript refund check for $2,750, payable to

Alex Winchester, which is the name of Beckwith’s daughter,2 who was then

seventeen years old and with whom Beckwith held a joint checking account.

Beckwith had prepared and submitted the refund request to the Revenue Manager,

who approved it on October 12, resulting in the issuance of the refund check.

When the Production Associate came across the refund check in the mail,

Beckwith was out of the office, and the Production Associate placed the check on

Beckwith’s desk.

        [¶6] Later that day, the Production Associate searched the Office’s database

and did not find a transcript order from anyone named Winchester. The next day,

October 18, 2012, however, the Production Associate searched the database again

and found an entry for an order placed by an “Alec Winchester” for an original

transcript in the case of Laux v. Harrington. Although the order form in the

  2
      Beckwith’s daughter’s name is Alexandria Winchester, but she is often called “Alex.”
4

database indicated that Winchester was notified of the deposit amount on

September 23, 2012, the form itself was not created until October 17, 2012.

Further, the records that the Production Associate saw on October 18 showed that

the order was cancelled on the same day the deposit was paid, which was a highly

unusual circumstance.                That day, the Production Associate also noticed that

Beckwith’s computer monitor displayed one window containing the Winchester

database entry and another window containing Google search results for

“Alec Winchester.”

           [¶7] The Production Associate then conducted a search of the Laux v.

Harrington case and found that in 2011, an original transcript had been ordered; a

deposit of $3,900 had been paid; the original transcript had been prepared at a cost

of $3,279; a refund of $621 had been issued; and a copy of the transcript had been

requested and provided at a cost of $546.50.3 Because the Laux transcript had been

produced in 2011 and the length and cost of the transcript were known, someone

ordering a copy of the transcript in 2012 would be billed the exact cost of the copy

rather than an estimated amount, eliminating the prospect of a refund. Also, the

form used when a copy of a transcript is ordered is different from the form used

when an original transcript is ordered. The Winchester order was documented on a

form used for original orders rather than duplicate orders.

    3
        Because of different billing rates, a copy of a transcript costs less than the original.
                                                                                  5

      [¶8] The Revenue Manager and the Production Associate were unable to

locate a record of a deposit by a “Winchester” or a deposit in the amount of

$2,750, and neither could find any other documentation or records to support the

refund request.   After this information was provided to Judicial Department

supervisors, Beckwith was promptly terminated from employment.

      [¶9] Beckwith was charged with attempted theft by deception (Class D),

17-A M.R.S. §§ 152(1)(D), 354(1)(B)(4), and two counts of tampering with public

records or information (Class D), 17-A M.R.S. § 456(1)(A).             The records

underlying the two record tampering charges consist of the form on the electronic

database in which Beckwith entered false information documenting the purported

Winchester order and the refund request form Beckwith submitted to the Revenue

Manager. The case proceeded to a bench trial in June 2014. At the close of the

State’s evidence and again at the close of all evidence, Beckwith unsuccessfully

moved for judgment of acquittal. The court found Beckwith guilty of all counts

and, following a sentencing hearing in July 2014, imposed concurrent sixty-day jail

sentences. Beckwith appeals.

                                II. DISCUSSION

      [¶10] Beckwith argues that the evidence was insufficient to support the

convictions. “When a defendant in a criminal case challenges the sufficiency of

the evidence to support the finding of guilt, we view the evidence in the light most
6

favorable to the State to determine whether the fact-finder could rationally find

every element of the offense beyond a reasonable doubt.” State v. Woodard,

2013 ME 36, ¶ 19, 68 A.3d 1250 (quotation marks omitted).

         [¶11] We consider the two types of charges separately.

A.       Attempted Theft by Deception

         [¶12] Beckwith was charged with the Class D offense of attempted theft by

deception. A person commits the crime of theft by deception when she “obtains or

exercises control over property of another as a result of deception . . . with [the]

intent to deprive the other person of the property.” 17-A M.R.S. § 354(1)(A),

(B)(4) (2014). A person is guilty of criminal attempt if,

         acting with the kind of culpability required for the commission of the
         crime, and with the intent to complete the commission of the crime,
         the person engages in conduct that in fact constitutes a substantial step
         toward its commission . . . . A substantial step is any conduct that goes
         beyond mere preparation and is strongly corroborative of the firmness
         of the actor’s intent to complete the commission of the crime.

17-A M.R.S. § 152(1) (2014).4

         [¶13] The evidence supported the court’s finding that Beckwith was guilty

of attempted theft by deception. The record demonstrated that Beckwith requested

a transcript refund check for $2,750 made out to her daughter even though the

Office did not owe Beckwith’s daughter any money, no one in that time frame had
     4
    Theft of property exceeding $1,000 in value is a Class C crime. 17-A M.R.S. § 354(1)(B)(4) (2014).
Criminal attempt of a Class C crime is a Class D crime. 17-A M.R.S. § 152(1)(D) (2014). Therefore,
Beckwith’s attempt to steal over $1,000 is a Class D crime.
                                                                                    7

paid a $2,750 deposit for a transcript, and no one with the daughter’s name had

ordered a transcript. Further, because the transcript at issue had already been

produced several years earlier, the cost of a copy would have been $546.50, and a

party requesting a copy would have been required to pay that fixed amount. On

the day the refund check arrived at the Office, the database records did not include

an entry for the transcript order. However, the following day—the same day that

the Production Associate saw that Beckwith had conducted a Google search for

“Alec Winchester”—the database records included an entry, which the court could

have found to be backdated, for a transcript ordered by a person with that name

and then cancelled on the same day the deposit was purportedly received. The

court was therefore entitled to find that Beckwith created a fictitious transaction in

order to steal money. The court was also entitled to conclude that Beckwith was

guilty of criminal attempt under section 152(1)(D), because although she received

the check, the information provided by the Production Associate to others within

the Judicial Department triggered an investigation that led to Beckwith’s

termination from employment before she negotiated the check.

B.    Tampering with Public Records

      [¶14] Beckwith was also charged with two counts of tampering with public

records. A person commits this crime when she “[k]nowingly makes a false entry

in, or false alteration of any record, document or thing belonging to, or received or
8

kept by the government.” 17-A M.R.S. § 456(1)(A). The evidence was sufficient

to prove that Beckwith made entries in two governmental records or documents,

namely, the database entries indicating the transcript order and the refund request,

knowing that the entries were false, in an effort to obtain $2,750 from the State in

the guise of a refund. Beckwith’s conduct falls within the plain language of

section 456(1)(A).

        [¶15] This conclusion calls for us to reconsider a portion of our holding in

State v. Spaulding, 1998 ME 29, 707 A.2d 378. There, Spaulding submitted an

application with the Maine Department of Human Resources to be listed as a

Certified Nursing Assistant. Id. ¶ 2. On the application, she falsely represented

that she had never been convicted of a crime. Id. As a result, Spaulding was

charged with and convicted of tampering with public records pursuant to

17-A M.R.S. § 456(1)(A) (1983).5 Spaulding, 1998 ME 29, ¶ 3, 707 A.2d 378.

We reversed, holding in part that because the crime is labeled “tampering,” it

applies only to “the alteration or change of an existing document.”                     Id. ¶ 7.

Because Spaulding made a false entry when she created the document and “did not




    5
     The tampering with public records or information statute has not changed since that time. See
17-A M.R.S. § 456 (2014).
                                                                                                      9

alter or change information on a document,” id., we held that she could not be

found guilty of tampering with public records.6 Id. ¶ 13.

        [¶16] As the dissent in Spaulding pointed out, this holding did not fully

recognize the plain and unambiguous language in section 456(1)(A) that

criminalizes making “a false entry” in a governmental record or document, as well

as falsely altering those materials. Id. ¶¶ 15, 19 (Lipez, J., dissenting). Here, the

evidence demonstrated that Beckwith knowingly made false entries in State

transcript records even though she did not alter or change the contents of existing

records.     Despite our holding in Spaulding, Beckwith’s proven conduct falls

squarely within the definition of the crime of tampering with public records as

established by the Legislature, and the court was entitled to find her guilty of both

counts of that crime. Consistent with the plain language of section 456(1)(A), see

State v. Jones, 2012 ME 88, ¶ 6, 46 A.3d 1125, we therefore overrule that aspect of

the holding in Spaulding and now hold that section 456(1)(A) reaches the knowing

entry of false information in a governmental record or document.7




   6
     We noted that Spaulding’s conduct may have constituted the separate crime of unsworn falsification.
See 17-A M.R.S. § 453 (1983). State v. Spaulding, 1998 ME 29, ¶ 13, 707 A.2d 378.
   7
      Another aspect of the holding in Spaulding is that section 456 applies only “to documents already
received by the government, not documents that will be received by the government.” Id. ¶ 9. Because
Beckwith made false entries in documents that were already in the State’s possession, this case does not
give us occasion to examine that part of the Spaulding analysis.
10

        The entry is:

                           Judgment affirmed.



On the briefs:

        Marvin H. Glazier, Esq., Vafiades, Brountas & Kominsky,
        LLP, Bangor, for appellant Danielle A. Beckwith

        Janet T. Mills, Attorney General, and Leanne Robbin, Asst.
        Atty. Gen., Office of the Attorney General, Augusta, for
        appellee State of Maine


At oral argument:

        Kaylee J. Folster, Esq., Vafiades, Brountas & Kominsky, LLP,
        Bangor, for appellant Danielle A. Beckwith

        Leanne Robbin, Asst. Atty. Gen., for appellee State of Maine



Penobscot County Unified Criminal Docket docket number CR-2013-2805
FOR CLERK REFERENCE ONLY